Citation Nr: 1729376	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-24 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to February 1963 and from April 1966 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1. Throughout the period on appeal the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. For the period on appeal the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU are not met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial disability rating higher than the 30 percent currently assigned under 38 C.F.R. § 4.130 (2016), Diagnostic Code 9411.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity. 38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability. 38 C.F.R. §§ 4.1 , 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 

Following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate occupational and social impairment with reduced reliability and productivity, entitling him to an initial disability rating of 50 percent.

Evidence supportive of the assignment of a 50 percent disability rating includes an August 2014 private record which documents that the Veteran reported that symptoms related to his PTSD included moodiness, flashbacks, nightmares, hypervigilance, isolation, memory problems, depression, isolation, and an exaggerated startle response.  The clinician noted that the Veteran reported that he has friends with whom he is involved; gets along well with one of his sons; and although divorced, the Veteran expressed that his issues and symptoms did not affect his marriages.  However, the clinician also noted that the Veteran is retired, has one brother with whom he has no communication, no longer takes an interest in activities which once interested him (fishing and hunting), and feels emotionally numb and unable to have a loving feeling for the people who are close to him.  

The evidence of record also includes December 2014 and March 2015 private records which document that the Veteran reported that symptoms related to his PTSD included anxiety, hypervigilance, depressed mood, flashbacks, sleep disturbance, moodiness, panic attacks, and nightmares.  The clinician noted that the Veteran was cooperative; answered questions appropriately without being spontaneous; his thought process was delayed, but was not circumstantial; and he had recently joined an exercise program at the Duke Fitness center.  However, the clinician also noted that the Veteran was not working and not socializing.

The Board acknowledges that the evidence of record includes a May 2015 VA examination report in which the examiner opined that the Veteran's PTSD symptoms most closely approximate occupational and social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, entitling him to a disability rating of 10 percent.  However, in light of the December 2014, August 2014, and March 2015 private records discussed above, the Board finds the evidence to be at least in equipoise regarding the severity of the Veteran's PTSD.  Thus the benefit of the doubt in this regard is accorded to the Veteran.  See 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Therefore, it is after careful review of the evidence, and resolving all doubt in favor of the Veteran, that the Board finds that for the period on appeal the disability due to the Veteran's PTSD has approximated the schedular criteria for an initial increased disability rating of 50 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

The Board acknowledges the Veteran's contention that his service-connected PTSD warrants an initial disability rating of 70 or 100 percent.  However, the evidence of record does not support a rating of 70 or 100 percent.  The Veteran has not reported suicidal ideation, obsessional rituals which interfere with routine activities, illogical obscure or irrelevant speech, or any other markers of occupational and social impairment with deficiencies in most areas.  The Veteran has also not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD.  Neither have any of these symptoms been observed by examiners or treating clinicians.  

The Board notes that an August 2014 private medical record documents that the Veteran admitted to past suicidal thoughts during his three month stay in the hospital after his lung surgery in April 2009 and thoughts of harming someone else in years prior.  However, the August 2014 private medical record also documents that at the time of the examination, the Veteran denied any suicidal or homicidal thoughts or any self-injurious behavior.  Further, there is no indication that the Veteran experienced suicidal or homicidal ideation at any time during the period on appeal.  The evidence of record includes private medical records from August 2014 to September 2015 which document that at the time of the evaluations, the Veteran consistently denied any suicidal or homicidal thought or any self-injurious behavior.

In finding that a 50 percent rating is warranted for the period on appeal, the Board finds that the Veteran's PTSD has been productive of or characterized by nightmares, depressed mood, anxiety, hypervigilance, memory loss, panic attacks, flashbacks, moodiness, isolation, exaggerated startle response, sleep disturbance, and difficulty getting along with others.  This combination of symptoms indicates that for the period on appeal, the Veteran's disability has most closely approximated the criteria for a rating that represents occupational and social impairment with reduced reliability and productivity.

II. TDIU
VA will grant a TDIU where a Veteran's service-connected disabilities are rated less than total and the evidence shows that they prevent him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (now rated as 50 percent disabling); prostate cancer (rated as 40 percent disabling); tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 10 percent disabling); and erectile dysfunction (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

After reviewing the evidence of record, the Board finds that the most probative evidence does not show that the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his PTSD or other service-connected disabilities.  

In this regard, the evidence of record includes a July 2008 VA examination report in which the VA examiner opined that the Veteran's urinary incontinence is expected to limit some of his occupational function in that it limits his ability to lift.  However, the examiner did not indicate that the Veteran's urinary incontinence would cause functional impairment sufficient to prevent employment.  Significantly, the June 2008 examiner indicated that the Veteran retired in 2002 because of his non-service connected chronic obstructive pulmonary disease (COPD).  

The Veteran was afforded additional prostate cancer and urinary tract VA examinations in May 2015 in which the VA examiners opined that the Veteran's prostate cancer and bladder/ urethra conditions do not impact his ability to work.  
In May 2015, the Veteran was afforded a PTSD VA examination in which the examiner opined that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  However, the examiner indicated that the Veteran has always been able to work as a plumber in spite of his PTSD symptoms.  Lastly, the Veteran was afforded a hearing loss and tinnitus VA examination in May 2015.  The VA examiner indicated that the Veteran's hearing loss impacts his ability to work in that he has trouble understanding speech even with the hearing aid issued by VA for left ear.  However, the examiner also noted that with binaural amplification, his ability to understand speech would be significantly improved.  The examiner indicated that the Veteran's tinnitus does not impact his ability to work. 

The Board finds the aforementioned evaluations of the functional impacts of the Veteran's service-connected conditions to be highly probative as they were based on examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Based on the negative conclusions discussed above, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to TDIU is denied.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached. 

      (CONTINUED ON NEXT PAGE)







In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

An initial rating of 50 percent for PTSD is granted, effective August 6, 2014.

A TDIU rating is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


